COURT OF APPEALS OF VIRGINIA


Present: Judges Bumgardner, Frank and Humphreys
Argued at Richmond, Virginia


RODNEY EUGENE HOPKINS
                                           MEMORANDUM OPINION * BY
v.   Record No. 1909-99-2                 JUDGE ROBERT J. HUMPHREYS
                                               OCTOBER 17, 2000
COMMONWEALTH OF VIRGINIA


             FROM THE CIRCUIT COURT OF HENRICO COUNTY
                  Buford M. Parsons, Jr., Judge

          Darryl A. Parker for appellant.

          Susan M. Harris, Assistant Attorney General
          (Mark L. Earley, Attorney General; Richard B.
          Smith, Senior Assistant Attorney General, on
          brief), for appellee.


     Rodney Eugene Hopkins appeals his conviction after a bench

trial of possession of heroin with intent to distribute, in

violation of Code § 18.2-248.1.    Appellant contends that the trial

court erred in denying his pretrial motion to suppress heroin

seized from his vehicle, as well as statements he made to police.

     "In reviewing a trial court's denial of a motion to suppress,

'[t]he burden is upon [the defendant] to show that th[e] ruling,

when the evidence is considered most favorably to the

Commonwealth, constituted reversible error.'"    McGee v.

Commonwealth, 25 Va. App. 193, 197, 487 S.E.2d 259, 261 (1997)


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
(en banc) (citation omitted).   "[W]e review de novo the trial

court's application of defined legal standards such as probable

cause and reasonable suspicion to the particular facts of the

case."   Hayes v. Commonwealth, 29 Va. App. 647, 652, 514 S.E.2d

357, 359 (1999) (citation omitted).      "In performing such analysis,

we are bound by the trial court's findings of historical fact

unless 'plainly wrong' or without evidence to support them and we

give due weight to the inferences drawn from those facts by

resident judges and local law enforcement officers."       McGee, 25

Va. App. at 198, 487 S.E.2d at 261 (citing Ornelas v. United

States, 517 U.S. 690, 699 (1996)).      We have also recognized that

great deference should be afforded to the "peculiar fact finding

capability of the trial court" since it is "not limited to the

stark, written record," but "has before it the living witnesses

and can observe their demeanors and inflections."     Satchell v.

Commonwealth, 20 Va. App. 641, 648, 460 S.E.2d 253, 256 (1995).

     A "police officer may lawfully stop and detain an

individual if the officer possesses a reasonable suspicion,

based on articulable facts, that the individual is or is about

to be engaged in criminal activity."      Terry v. Ohio, 392 U.S. 1,

30 (1968).   "The standard for conducting such a detention is

less than probable cause, but more than an 'inchoate and

unparticularized suspicion or "hunch."'"      Gregory v.

Commonwealth, 22 Va. App. 100, 105, 468 S.E.2d 117, 120 (1996).



                                - 2 -
             In order to determine what cause is
             sufficient to authorize police to stop a
             person, cognizance must be taken of the
             "totality of the circumstances - the whole
             picture." Assessing that whole picture,
             "the detaining officers must have a
             particularized and objective basis for
             suspecting the particular person stopped of
             criminal activity."

Jacques v. Commonwealth, 12 Va. App. 591, 593, 405 S.E.2d 630,

631 (1991).

     Here, Hopkins was stopped after Officer Maxwell, of the

Henrico County Police Department, received detailed information

from a known informant that Hopkins would be transporting a

quantity of heroin in his vehicle.       The informant had provided

reliable information on two prior occasions, which led to the

arrest of suspects in drug cases.

     This Court has recognized that an anonymous tip, standing

on its own, is insufficient to support a reasonable, articulable

suspicion.     See Harris v. Commonwealth, 33 Va. App. 325, 332,

533 S.E.2d 18, 21 (2000); see also Florida v. J. L., 120 S. Ct.

1375 (2000).    However, in this case we do not have such a

situation.    Officer Maxwell testified that the informant who

gave him the information was known to him and in fact, Officer

Maxwell had worked with this individual before on two separate

occasions, both of which led to the arrest and conviction of the

subjects involved.

     The facts in this case are similar to those in Johnson v.

Commonwealth, 20 Va. App. 49, 455 S.E.2d 261 (1995).       In Johnson

                                 - 3 -
we held that where an informant was known and had worked with

the police previously (providing information that resulted in

arrests and successful prosecutions), and where the informant

provided detailed, predictive information that the officers were

able to corroborate, the officers possessed a reasonable,

articulable suspicion which was required to validly stop the

defendant and investigate potential criminal activity.    In this

case, the officers were also given detailed, predictive

information, from a known source, that they were able to

corroborate.   Thus, we find that the stop and the resulting

investigation were reasonable and did not constitute a violation

of Hopkins' constitutional rights.

     Hopkins next contends that the statements he made to the

officers at the scene of the stop should have been suppressed by

the trial court as they were given in violation of Miranda, as

well as his Fifth and Sixth Amendment rights. 1   Following the

stop of appellant's vehicle, Officer Maxwell asked appellant to



     1
       We presume that Hopkins refers to his statements made to
police before the Miranda rights were read to him. Any
statements made thereafter were valid as they were given after
he was properly advised of his rights. Furthermore, Hopkins has
not argued that his statements, either before or after he was
given Miranda warnings were coerced. See Oregon v. Elstad, 470
U.S. 298, 309 (1985) ("It is an unwarranted extension of Miranda
to hold that a simple failure to administer the warnings,
unaccompanied by any actual coercion or other circumstances
calculated to undermine the suspect's ability to exercise his
free will, so taints the investigatory process that a subsequent
voluntary and informed waiver is ineffective for some
indeterminate period.").

                               - 4 -
step to the rear of his vehicle.    He called for a drug canine

unit, told Hopkins he had received information that Hopkins was

carrying heroin, and asked Hopkins to cooperate.      In response,

Hopkins told Officer Maxwell, "[y]ou need to do what you need to

do."

       As the dog was being brought toward Hopkins' vehicle, another

officer once again asked Hopkins if there were drugs in the car.

Hopkins told him at that time that there was some heroin in the

small black box between the seats.       The drug dog "alerted" to the

area between the seats of the vehicle, and a small black box was

recovered from this area.    The box contained heroin in twelve

individually wrapped packages.

       Miranda warnings are required whenever a suspect is

subjected to "custodial interrogation" and every detention does

not necessarily constitute custodial interrogation for purposes

of Miranda.    A person is in custody for Miranda purposes only

when the person's "freedom of action is curtailed to a 'degree

associated with formal arrest.'"     Berkemer v. McCarty, 468 U.S.

420, 440 (1984).    Whether a suspect is "in custody" turns upon

"how a reasonable man in the suspect's position would have

understood his situation."    Berkemer, 468 U.S. at 442.

       "If an officer has a reasonable, articulable basis to

suspect that an individual has committed or is about to commit a

crime, the officer is justified in briefly detaining the suspect

and asking him a limited number of questions without giving

                                 - 5 -
Miranda warnings in order to quell or confirm the officer's

suspicion of criminal activity."   Cherry v. Commonwealth, 14 Va.

App. 135, 140, 415 S.E.2d 242, 245 (1992).    Moreover, we have

held that "'drawing weapons, handcuffing a suspect, placing a

suspect in a patrol car for questioning, or using or threatening

to use force does not necessarily elevate a lawful stop into a

custodial arrest for Miranda purposes.'"     Harris v.

Commonwealth, 27 Va. App. 554, 566, 500 S.E.2d 257, 263 (1998)

(quoting United States v. Leshuk, 65 F.3d 1105, 1109-10 (4th

Cir. 1995)).

     As we have noted above, the officers had more than a valid

reasonable suspicion that Hopkins was about to, or had already

committed a crime.   Accordingly, the officers had reason to

detain him and ask him a limited number of questions in order to

"quell or confirm" their suspicions.   In light of the above

precedent, we cannot find that the trial court was plainly wrong

in finding that Hopkins was not "in custody" when the officers

questioned him about the heroin in his vehicle.

     Nevertheless, even if we were to assume that Hopkins was

"in custody" once the officers asked him to step to the back of

the vehicle, the statement made by Hopkins was of no

consequence.   The officers had probable cause to search the

vehicle regardless of the statement.   It is well settled that

"[o]ne of the established exceptions to the warrant requirement

is that if a search without a warrant is made of an automobile

                               - 6 -
or other vehicle on the highway upon probable cause and if it is

not practicable to secure a warrant because the motor vehicle

can be quickly moved out of the locality or jurisdiction in

which the warrant must be sought, the search is valid."      Taylor

v. Commonwealth, 222 Va. 816, 820, 284 S.E.2d 833, 836 (1981)

(citing Carroll v. United States, 267 U.S. 132, 149, 153

(1925)).

     "[P]robable cause exists when the facts and circumstances

within the officer's knowledge, and of which he has reasonably

trustworthy information, alone are sufficient to warrant a

person of reasonable caution to believe that an offense has been

or is being committed.   In order to ascertain whether probable

cause exists, courts will focus upon 'what the totality of the

circumstances meant to police officers trained in analyzing the

observed conduct for purposes of crime control.'"   Id. at

820-22, 284 S.E.2d at 836 (citations omitted).

     It is clear that the facts in this case were sufficiently

corroborated to give the officers reason to believe that a crime

had been, or was about to be, committed.   The officers,

therefore, had probable cause to search Hopkins' vehicle, and

exigent circumstances existed which allowed the search to take

place without a warrant.   Thus, even if the initial statement

made by Hopkins was suppressed, the conviction would still stand




                               - 7 -
as the search of the vehicle was independently valid, regardless

of the statements made by appellant.

                                                        Affirmed.




                              - 8 -